Citation Nr: 0300898	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-17 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Timothy F. Rose, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1968 to June 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.   

In December 1999, the Board remanded the veteran's claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The veteran's PTSD is manifested by sleep complaints, 
flashbacks, nightmares, and depression.  His most recent 
GAF score was 50.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, a statement of the case and 
subsequent supplemental statements of the case of the 
evidence necessary to substantiate his claim.  The RO has 
secured medical records and the veteran has been examined 
in conjunction with the claim.  While the most recent VA 
examination does not contain complete data regarding the 
veteran's disability, the information it does provide, 
combined with other VA examination reports and medical 
records, offers sufficient data on which to evaluate the 
veteran's disability.  In addition, in June 2000, the RO 
contacted the veteran and notified him of the current 
status of his claim, what the RO was doing, as well as 
what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order 
to comply with VA's duty to assist the veteran.

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his or her symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  
Thus, it is essential that the disability be considered in 
the context of the entire recorded history when 
determining the level of current impairment.  See 
38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In addition, where an award of 
service connection for a disability has been granted and 
the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

The veteran was granted service connection for PTSD in 
March 1999, and a 30 percent evaluation was assigned, 
effective from May 30, 1997.  This was based on VA 
outpatient treatment records which showed in June 1998 
that the veteran reported sleeping through the night with 
occasional dreams of Vietnam.  He was oriented in all 
three spheres.  The veteran was also examined by VA in 
December 1998. The claims file was available for review.  
He reported sleeping well and having no nightmares.  He 
denied homicidal ideation, and reported that he had 
suicidal ideation but no intentions.  He had an 
exaggerated startle response.  His mood was depressed and 
his affect was appropriate.  He denied delusions and 
hallucinations. He was oriented to time, place and person.  
The diagnosis was, PTSD with depression, and his GAF was 
50.  

The veteran underwent another VA examination in December 
1998.  He reported having trouble relating to people.  On 
examination, he appeared to be alert and oriented with no 
significant cognitive deficits.  His mood was mildly 
depressed, and his affect was full and appropriate.  His 
thought processes were clear and relevant.  There was no 
delusional material elicited, no perceptual distortions 
were elicited and there was no finding of hallucinations.  
The veteran denied suicidal or homicidal ideation.  The 
diagnosis was, PTSD, chronic, and the GAF was 55 current 
and 45 last year.  

In a July 1999 letter, a private examiner stated that the 
veteran was a patient of his, who was treated for 
individual therapy twice a month.  It was opined that the 
veteran's disability as to his PTSD should be at least 70 
percent.  

In May 2000, the veteran underwent a VA psychological 
evaluation.  The claims file was reviewed.  The veteran's 
history was taken.  The veteran denied any 
hospitalizations for his psychiatric disability.  He 
complained of depression, and noted that he was taking 
Clonazepam and Paxil for his problems.  He stated that he 
had intrusive recollections of Vietnam combat about one to 
two times per month, and distressing dreams about twice 
per week.  He complained of sleep difficulties, 
irritability, depressed mood fatigue, feelings of 
worthlessness, and occasional thoughts of suicide.  
Psychological tests were administered.  PTSD, chronic, was 
diagnosed.  The GAF was 50.  

The veteran underwent a VA social and industrial survey in 
May 2000.  The claims file was reviewed by the examiner.  
He reported having trouble trusting people and that he has 
flashbacks and nightmares about twice per week.  He 
reported having depression.  He related his job history 
and stated that he last worked in September 1998 as a 
special police officer, but that he was on leave without 
pay from 1995-1998 after he injured his wrist and back.  
He reported that he has been married three times.  The 
examiner concluded that while the veteran's PTSD had had a 
negative impact on is ability to work and to socialize, 
his medical problems and his personality disorder were 
more of the reasons why he had difficulty with employment 
and socialization.  It was stated that he was unemployable 
due to his medical problems and not his PTSD.  It was 
opined that in relation to his PTSD, his social and 
industrial impairment was assessed to be definite. 

In June 2000, the veteran was examined by a board of two 
VA clinicians.  They offered that PTSD, chronic, major 
depression, recurrent in remission, and personality 
disorder were the veteran's diagnoses.  His current PTSD 
symptoms were noted to be, intrusive thoughts, sleep 
disturbance, feelings of detachment, and restricted range 
of affect.  The etiology of the PTSD was noted to be the 
veteran's service.  It was stated that the etiology of the 
depression and personality disorder was not quite as 
clear.  It was stated that in many PTSD patients, major 
depression and personality disorder were frequent co-
morbid illnesses, and that this presents a complicated 
diagnostic problem.  The examiners opined that 60 percent 
of the veteran's social and industrial impairment was due 
to PTSD.  It was reported that the manifestations of the 
veteran's PTSD made his prospects for current 
employability poor and that if he could work at all, it 
would be in a job that allowed total autonomy.  

In September 2000, the RO received copies of articles 
submitted by the veteran from various journals addressing 
PTSD.  

The rating criteria for mental disabilities were revised 
effective November 7, 1996.  However, since the veteran's 
request to reopen his claim for service connection, which 
resulted in the subsequent granting of service connection 
at 30 percent, was submitted after that date, only the new 
criteria will apply to the claim for a higher initial 
rating for service connection granted in March 1999.  The 
Board has reviewed the evidence in this case and finds 
that the veteran's PTSD more nearly approximates the 
criteria for a 50 percent evaluation for the entire course 
of the appeal period.  

The veteran's disability is evaluated under Diagnostic 
Code 9411.  As such, a 30 percent rating is assigned for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 
percent, evaluation may be assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher, or 70 percent, rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
work relationships.

A 100 percent schedular rating may be assigned in cases 
where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientations 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

According to the applicable rating criteria, when 
evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered. 
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  When evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment. 38 C.F.R. 
§ 4.126(b) (2002).

It is noted that on VA examination in 1998, the veteran 
was depressed and had a GAF of 55.  In 2000, it was noted 
that he was taking medication for his PTSD, had intrusive 
thoughts, distressing dreams and thoughts of suicide.  His 
GAF was 50.  In June 2000, it was noted that while he had 
a personality disorder as well as PTSD, his PTSD was 
responsible for 60 percent of the veteran's social and 
industrial impairment.  

In Richard v. Brown, 9 Vet. App. 266 (1996), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court"), citing to DSM-IV, found 
that a GAF of 50 is for "[s]erious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, 
unable to keep a job.  The actual range of scores for 
"[s]erious symptoms" is 41 to 50.  In Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), the Court cited DSM-IV for 
the conclusion that a GAF score of 55 to 60 is for 
"moderate difficulty in social, occupational, or school 
functioning."  The actual range of scores for "moderate 
difficulty" is 51 to 60.

Based on the evidence of record, the Board finds that a 
rating of 50 percent is warranted because when considered 
together, the veteran's symptoms, as supported by the 
evidence, meet the criteria for a 50 percent rating under 
the appropriate rating criteria.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  The psychiatric outpatient records 
show that the veteran continues to have treatment, and is 
on medication.  Furthermore, he has been assigned GAF 
scores of 50 and 55.  The recent VA examination reports 
indicate that the veteran has continued to have 
significant limitations in his ability to hold a full-time 
competitive job due at least in part to his PTSD.  
Therefore, the Board finds that a 50 percent rating is 
warranted because the evidence cumulatively shows that the 
veteran has occupational and social impairment with 
reduced reliability and productivity due to his PTSD.

A rating beyond 50 percent is not supported by the record.  
That is, there is no showing of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
work relationships. While the veteran is not employed, it 
is noted that VA examiners have opined that he currently 
could work in a job that allowed autonomy, and a VA 
practitioner noted in May 2000, that the veteran had 
medical problems that made him unemployable rather than 
his PTSD.  Therefore, there is a lack of evidence that 
supports a 70 percent evaluation.  The evidence does not 
show that the veteran was severely or totally impaired and 
unable to work as a result of PTSD.  While a private 
examiner has opined that the veteran's disability should 
be 70 percent, the Board must make its determination based 
on the applicable rating criteria noted above.  In doing 
so, the Board finds that the criteria for a 70 percent 
evaluation are not reached.  

The Board has considered whether the application of staged 
ratings is appropriate, pursuant to Fenderson.  The Board 
finds, however, that a staged rating is not for 
application in this case as, during the entire time period 
at issue, the veteran has been shown to be 50 percent 
disabled due to his PTSD.  

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards".   There is no indication in the 
record that the veteran's PTSD has resulted in frequent 
hospitalization, and in May 2000, he stated that he did 
not have any hospitalizations for his PTSD.  Additionally, 
marked interference with employment, i.e., that which is 
beyond what is contemplated in the assignment of a 50 
percent evaluation, is also not shown.  In this regard, 
the Board notes that, as previously discussed, it has been 
opined that he is unemployable due to his medical problems 
and not PTSD on VA social and industrial survey, and on VA 
examination it was noted that his PTSD contributed to 60 
percent of his social and industrial impairment.  Thus, 
while the veteran is not currently employed, there is no 
further showing that the symptoms of his PTSD, in and of 
themselves,  prevent him from working.  Under these 
circumstances, the Board concludes that neither the 
veteran's statements nor the clinical evidence indicates 
that the veteran's PTSD warrants the assignment of an 
extraschedular evaluation.


ORDER

Entitlement to a disability rating of 50 percent for PTSD, 
on appeal from an original rating, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

